Exhibit 10.16

December 21, 2012

CONFIDENTIAL

Kamyar (Kam) Mofid

3401 Arapahoe Avenue, #415

Boulder, Colorado 80303

Re: Restated Employment Letter

Dear Kam:

This Restated Employment Letter (this “Letter”) re-states in full the terms of
employment between you, the “Executive”, in the position of Chief Executive
Officer (“CEO”) of Real Goods Solar, Inc. (“RSOL” or the “Company”) set forth in
the July 23, 2012 offer letter. Please review the following employment details
set forth in this letter and sign it below. We look forward to you continuing to
be a part of our team.

 

  •  

Location. You will be based out of our corporate head office in Louisville, CO.

 

  •  

Reporting. As the Company’s CEO, you will report directly to the Board.
Furthermore, you will serve as a Director given your position with the Company.

 

  •  

Salary. Your annual base salary is $300,000 per year, payable bi-weekly in
accordance with our standard payroll practices and subject to all appropriate
withholdings. Effective January 1, 2013, your annual base salary will be
increased to $360,000 upon the engagement of an investment banking firm as
directed by the board before that date. Your base salary may be increased, but
not decreased, by the Board without your consent.

 

  •  

Annual Bonus. Your bonus opportunity will be up to 100% of your base salary.
Your annual bonus will be based upon the Company achieving financial and
operating objectives established by the Board in consultation with you. For
2012, your bonus will be $120,000 guaranteed and will be paid at the same time
as other executives, in accordance with the Company’s standard bonus policies
and practices (the “2012 Bonus”). You must be employed by the Company on the
date the 2012 Bonus is paid in order to be entitled to receive the 2012 Bonus.

 

  •  

Benefits. You are eligible to participate in any and all employee benefit
programs that are in place, subject to the terms and conditions of those
programs.

 

  •  

Paid-time Off. You are entitled to four weeks of paid-time off and Company
holidays per Company calendar year, which paid time off shall accrue, and to the
extent applicable, carry-over in accordance with the Company’s standard policies
and practices.

 

  •  

Equity Incentive. Pursuant to the terms of the Company’s 2008 Long-Term
Incentive Plan, as amended (“Plan”) you have been granted an Option to purchase
500,000 shares of the Company’s common stock (RSOL Nasdaq) with an exercise
price equal to the market price on your Start Date, subject to the vesting
schedule set forth in your Stock Option Agreement except as modified by the
terms of this Letter.

 

  •  

Additional Equity Incentive. For your efforts as CEO, you will receive
additional options granted under the Plan to purchase 200,000 shares of the
Company’s common stock (RSOL Nasdaq) with an exercise price equal to the market
price on the effective date of this restated Letter, subject to the Company’s
vesting schedule set forth in your Stock Option Agreement except as modified by
the terms of this Letter.

 

  •  

Relocation. The Company previously provided to you a $50,000 relocation/bonus
allowance.

 

  •  

Confidentially and Non-compete. Your employment includes two-year covenants
concerning confidentiality, noncompetition, non-solicitation of employees and
customers and assignment of inventions (documented in the Company’s Stock Option
Agreement).



--------------------------------------------------------------------------------

  •  

Change of Control. “Change of Control” shall mean a new or an existing
shareholder currently owning less than 10% of shares of the Company becoming a
majority shareholder.

 

  •  

Equity Vesting after a Change of Control. Upon a Change of Control, 50% of all
of your unvested Stock Options awarded to you will immediately vest in full. The
rest of your equity awards will continue to vest in accordance with the
Company’s Stock Option Plan and the applicable award documents. If you are
terminated without Cause or resign for Good Reason (as defined below) within 12
months of a Change of Control, you can exercise your vested options for a period
of 12 months after the date of such termination but in no event later than the
date on which the options would otherwise terminate had your employment not
terminated. The terms set forth in this Section shall supersede any contrary
terms contained in the Stock Option Agreement.

 

  •  

Cash Sale of the Company. “Cash Sale” shall mean a sale, as approved by the
board of directors and shareholders of the Company, of at least 51% of the
issued and outstanding shares of capital stock of the Company where the
consideration received by the shareholders in such sale is all cash.

 

  •  

Equity Vesting after a Cash Sale. Upon a Cash Sale, all of your unvested Stock
Options awarded to you, will immediately vest in full. The terms set forth in
this Section shall supersede any contrary terms contained in the Stock Option
Agreement.

 

  •  

Severance and COBRA Coverage.

Upon your termination of employment for any reason, you will be paid all of your
accrued salary, all accrued but unused PTO per the Company’s policy, any bonuses
earned prior to the termination date on a pro-rata basis, the time and form of
any such bonus to be paid in accordance with the terms of the applicable bonus
plan or program (“Accrued Benefits”). All other benefits, including but not
limited to life insurance, disability insurance, etc., shall cease upon your
termination of employment unless otherwise required by applicable laws.

 

  •  

Involuntarily Termination without Cause or Termination for Good Reason

 

  •  

In the event that your employment is involuntarily terminated by the Company
without Cause (as defined below) or is terminated by you for Good Reason (as
defined below), you will be entitled to a severance payment from the Company
equal to 12 months of your salary in effect on the date of such termination. In
the event that your employment is involuntarily terminated without Cause or is
terminated by you for Good Reason within 12 months of a Change of Control (as
defined above), other than a Cash Sale, the amount of the severance payment
shall be equal to 18 months of your salary in effect on the date of such
termination. The severance payment will be paid in the form of a single lump sum
cash payment, subject to all applicable payroll deductions, and will be paid on
or before, but no later than, the 30th day following the date of such
termination.

 

  •  

Upon the closing of a Cash Sale (the “Cash Sale Closing Date”), you will receive
a cash bonus equal to twice your annual base salary in effect on the date of the
Cash Sale (the “Cash Sale Bonus”) in lieu of the severance payment in the
preceding paragraph, and you will have no right to receive such severance
payment. The Cash Sale Bonus will be paid in two installments.

 

  •  

The first installment shall be equal to one-half of the Cash Sale Bonus and
shall be paid on or before, but no later than, the 30th day following the Cash
Sale Closing Date.

 

  •  

The second installment shall be equal to one-half of the Cash Sale Bonus and
shall be paid on or before, but no later than, the earlier of (i) the 6-month
anniversary of the Cash Sale Closing Date and (ii) March 15th of the calendar
year immediately following the calendar year in which occurs the Cash Sale
Closing Date.

 

  •  

In addition, if you timely elect continuation coverage under the Company’s group
health plan pursuant to Code Section 4980B (“COBRA Coverage”) following your
involuntary termination by the Company without Cause or your termination for
Good Reason, you will be entitled to such COBRA Coverage at active employee
rates, as amended from time to time, for up to twelve month following your
termination of employment or, in the case of such a termination following a
Change of Control, other than a Cash Sale, for up to eighteen months following
such termination (“Continued Coverage”).

 

  •  

In the event that your employment is involuntarily terminated by the Company
without Cause or is terminated by you for Good Reason within 12 months following
a Cash Sale and you timely elect COBRA Coverage, the period of Continued
Coverage shall be limited to twelve months and the Company will reimburse you
for entire cost of the COBRA Coverage during such period.



--------------------------------------------------------------------------------

  •  

In no event shall the period of Continued Coverage exceed the period of time for
which you would be entitled to COBRA Coverage. Following the 12- or 18-month
period of Continued Coverage, as applicable, you shall be responsible for the
entire cost of the COBRA Coverage for any remaining period of the COBRA
Coverage. The Continued Coverage period shall count toward and run concurrently
with the applicable COBRA Coverage period.

 

  •  

Involuntarily Termination for Cause or Voluntary Termination Other than for Good
Reason

 

  •  

If you are involuntarily terminated by the Company for Cause or if you terminate
your employment with the Company other than for Good Reason, you shall not be
entitled to any compensation, severance, or benefits other than the Accrued
Benefits.

 

  •  

Certain Terms. “Cause” means (a) misappropriation of funds, (b) conviction of a
crime involving moral turpitude, (c) gross negligence in the performance of
duties, (d) breach of fiduciary duty to the Company, or (e) material breach of
any contractual obligations to the Company. “Good Reason” means the occurrence,
without the consent of Executive, of one or more of the following actions, to
which Executive objects in writing to the Board within 20 days following initial
notification of its occurrence or proposed occurrence, and which action is not
then rescinded within 30 days after delivery of such notice: (a) a change of the
principal office or work place assigned to Executive to a location more than 25
miles distant from its location immediately prior to such change, (b) a material
reduction by the Company of Executive’s title, authority, duties, or
responsibilities, (c) a reduction of Executive’s base salary or benefits, or
(d) any purported termination of Executive’s employment or service relationship
for Cause by the Company or any successor or affiliate that is not in accordance
with the definition of Cause set forth in this Letter or (e) failure of any
successor or assign of the Company to assume the terms of this Agreement .

 

  •  

Insurance. The Company provides its executives, officers, and directors
appropriate indemnity and D&O insurance which you will be covered by.

 

  •  

Start Date. Your official start date as the CEO was Monday July 30, 2012 (the
“Start Date”).

 

  •  

Taxation and Code Section 409A.

 

  •  

You understand and agree that you are solely responsible for any and all taxes
due as a result of any compensation, including any severance or Cash Sale Bonus,
provided hereunder. Notwithstanding provision to the contrary, in no event does
Employer guarantee any particular tax consequences, outcome, or tax liability to
Employee. No provision of this Letter shall be interpreted or construed to
transfer any liability for failure to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as it may be amended from
time to time (“Section 409A”) from Executive or any other individual to the
Company or its affiliates.

 

  •  

Compensation and benefits provided hereunder are subject to applicable payroll
taxes and the related withholding obligations.

 

  •  

You acknowledge that the Company, nor any of their representatives, have
provided any tax advice to you in connection with this Letter and/or any other
compensation or benefits being provided to you, and you are hereby advised to
seek tax advice from you own tax advisors regarding this Letter and payments and
benefits that may be provided hereunder. You are specifically advised to consult
with his tax advisors regarding the application of Section 409A to the
compensation and benefits provided hereunder.

 

  •  

The compensation and benefits contemplated by this Letter are intended to either
(a) be exempt from the requirements of Section 409A or (b) comply with the
requirements of Section 409A. Notwithstanding any provision of this Letter to
the contrary, in the event the Company determines after the effective date of
this Letter that any compensation or benefits payable hereunder constitutes
“nonqualified deferred compensation” within the meaning of Section 409A, the
Company may (without any obligation to do so or to indemnify Employee for
failure to do so, except as expressly set forth in this Letter), without the
consent of Executive, adopt such amendments to this Letter or take any other
actions that the Company in its sole discretion determines are necessary or
appropriate to (a) exempt such payments and benefits from the requirements of
Section 409A or (b) comply with the requirements of Section 409A.



--------------------------------------------------------------------------------

  •  

To the extent that any payments or benefits under this Letter are deemed to be
subject to Section 409A:

 

  •  

This Letter will be interpreted in accordance with Section 409A, U.S. Department
of Treasury Regulations, and other interpretive guidance issued thereunder.

 

  •  

In no event shall Executive have the right, directly or indirectly, to determine
the tax year in which any payment will be made.

 

  •  

No compensation or benefit that is subject to the requirements of Section 409A
and that is payable upon Executive’s termination of employment shall be paid
unless Executive’s termination of employment constitutes a “separation from
service” within the meaning of 26 C.F.R. Section 1.409A-1(h).

 

  •  

If Executive is deemed at the time of his separation from service to be a
“specified employee” for purposes of Code Section 409A(a)(2)(B)(i), to the
extent delayed commencement of any portion of the compensation or benefits to
which Executive is entitled under this Letter is required in order to avoid a
prohibited distribution under Code Section 409A(a)(2)(B)(i) (any such delayed
commencement, a “Payment Delay”), such compensation or benefits shall not be
provided to Executive prior to the earlier of (1) the expiration of the
six-month period measured from the date of Executive’s “separation from service”
with the Company or (2) the date of Executive’s death. Upon the earlier of such
dates, all payments and benefits deferred pursuant to the Payment Delay shall be
paid in a lump sum to Executive, and any remaining compensation and benefits due
under this Letter shall be paid or provided as otherwise set forth herein. The
determination of whether Executive is a “specified employee” for purposes of
Code Section 409A(a)(2)(B)(i) as of the time of his separation from service
shall be made by the Company in accordance with the terms of Code Section 409A
and applicable guidance thereunder (including without limitation 26 C.F.R.
Section 1.409A-1(i) and any successor provision thereto).

 

  •  

Each installment payment payable hereunder shall be deemed to be a separate
payment for purposes of Code Section 409A.

 

  •  

All expenses or other reimbursements paid pursuant to this Letter that are
taxable income to Executive shall in no event be paid later than the end of the
calendar year next following the calendar year in which Executive incurs such
expense. With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code
Section 409A, (i) the right to payment or reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for any other benefit, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated by any lifetime
and other annual limits provided under the Company’s health plans and (iii) such
payments shall be made on or before the last day of Executive’s taxable year
following the taxable year in which the expense occurred.

Upon your execution below, this letter agreement is binding and effective as of
the date set forth above.

 

/s/ Kam Mofid

   12/21/2012

Kam Mofid

  

/s/ John R. Jackson

   12/21/2012

John R. Jackson, Secretary, Real Goods Solar, Inc.